LINN, Circuit Judge.

ORDER

Robert G. Wadley moves for leave to proceed in forma pauperis and for reconsideration of the court’s September 25, 2003 order dismissing his petition for review for failure to pay the filing fee. The Department of the Army has not responded.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Wadley’s motion for leave to proceed in forma pauperis is granted.
(2) Wadley’s motion for reconsideration is granted. The September 25, 2003 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
*235(3) Wadley’s informal brief is due within 21 days of the date of filing of this order.